DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claims 5 and 6 recite “displaying the traffic sign” in lines 3.  They are presumed to recite “displaying the traffic sign information”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the traffic sign display control section displays preferentially the first traffic sign information recognized by the traffic sign recognizing section over the second traffic sign information obtained by the traffic sign information obtaining section.”  The preferentially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Clarification is requested.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimaki (JP 2017-062696 A).
Regarding claim 1, Fujimaki discloses a traffic sign displaying device comprising a processor (see at least Figure 3, item 108 & page 3, the last two lines, note each component of the driving support system (108) is centered on an arbitrary computer CPU) including; 
a traffic sign recognizing section for recognizing first traffic sign information on a traffic sign included in an image of an area ahead of a vehicle (see at least Figures 1-3, items 102a-102d, 112 and 118 & page 4, the third full paragraph, note the speed recognition unit 118 detects the speed indicator 102 from a still image or a moving image obtained from the camera 112, and reads main speed information that is a speed limit indicated on the speed indicator 102 by image recognition…the speed recognition unit 118 transmits main speed information to the speed 
a traffic sign information obtaining section for obtaining from map information second traffic sign information on a traffic sign of a road on which the vehicle is determined to be running based on position information on the vehicle (see at least Figures 1-3, items 100, 114 and 122 & page 4, the fourth full paragraph, note the car navigation system 114 identifies the travel lane by comparing the map information in the database and the position information obtained from GPS (Global Positioning System)…the car navigation system 114 periodically acquires position information from GPS satellites, and continuously obtains a speed limit (sub-speed information)…the attribute acquisition unit 122 transmits the attribute information and the sub speed information to the speed display unit 120); 
a traffic sign display portion for displaying either the first traffic sign information recognized by the traffic sign recognizing section or the second traffic sign information obtained by the traffic sign information obtaining section to a passenger in the vehicle (see at least Figure 3, item 110); and 
a traffic sign display control section for controlling the traffic sign display portion to display traffic sign information that is either the first traffic sign information or the second traffic sign information (see at least Figure 1-3, item 120 & page 4, the fifth full paragraph, note when the speed display unit 120 acquires the main speed information from the speed recognition unit 118, the speed display unit 120 displays the (main) speed (information) on the monitor 110), 
wherein if the first traffic sign information recognized by the traffic sign recognizing section does not match the second traffic sign information obtained by the traffic sign information obtaining section, the traffic sign display control section stops displaying the traffic 
after the vehicle runs a predetermined distance or over a predetermined time with the traffic sign display control section displaying on the traffic sign display portion either the first traffic sign information recognized by the traffic sign recognizing section or the second traffic sign information obtained by the traffic sign information obtaining section (see at least Figures 1-2, items P1(ON)→P2(OFF) and P4(ON)→P5(OFF) & page 2, the fourth full paragraph, note the speed display on the monitor 110 is maintained until the vehicle 100 passes the point P2, that is, until the vehicle 100 leaves the display zone (i.e., the display period is limited because the information is not supported by the sub speed information)).
Regarding claim 2, Fujimaki, as addressed above, discloses wherein the traffic sign is a restriction indication for a speed limit (see at least the abstract, note the speed limit is recognized from a road sign & Figure 1, items 102a-102d).
Regarding claim 3, Fujimaki, as addressed above, discloses wherein the traffic sign display control section displays preferentially the first traffic sign information recognized by the traffic sign recognizing section over the second traffic sign information obtained by the traffic sign information obtaining section (see at least page 4, the fifth full paragraph, note when the speed display unit 120 acquires the main speed information from the speed recognition unit 118, the speed display unit 120 displays the (main) speed (information) on the monitor 110).

Regarding claim 5, Fujimaki further discloses wherein the processor further including a displaying resumption control section for having the traffic sign display control section resume displaying the traffic sign (information) if the displaying resumption control section detects the vehicle being steered or making a turn to the right or the left after the traffic sign display control section stops displaying the traffic sign information on the traffic sign display portion (see at least page 4, the fifth full paragraph, note that when the vehicle 100 is out of the display zone, when turning left or right, or when the attribute information changes, the speed display is stopped & page 3, the thirteenth line from the bottom, note when the main speed information is obtained from the speed indicator 102, the speed is displayed on the meter panel (i.e., the monitor 110 resumes displaying the main speed information if the vehicle 100 is detected making a right or left turn after stopping displaying the main speed information)).
Regarding claim 6, Fujimaki further discloses wherein the processor further including a displaying resumption control section for having the traffic sign display control section resume displaying the traffic sign (information) if the displaying resumption control section detects a change in a road regulation indicated by the traffic sign recognized by the traffic sign 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oh (U.S. Pub 2016/0117922) and Ro (U.S. Pub 2017/0148320).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN WILSON/Primary Examiner, Art Unit 2687